Name: Commission Regulation (EEC) No 2537/84 of 4 September 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 9 . 84 Official Journal of the European Communities No L 238/9 COMMISSION REGULATION (EEC) No 2537/84 of 4 September 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 7 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 101 , 13 . 4. 1984, p . 25 . No L 238/10 Official Journal of the European Communities 6. 9 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 J 07.01 A II New potatoes 1601 288,31 78,66 241,24 25,68 48241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.0 1 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1630 293,50 80,08 245,59 26,14 49111 90,33 21,32 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 152881 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 14803 2666,84 732,26 2246,12 237,35 453612 826,32 193,36 1.30 07.01-45 ) 07.01-47 } 07.01 F II Beans (of the species Phaseolus) 6853 1235,91 337,81 1 037,41 109,91 207294 381,40 88,90 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 665 119,88 32,91 100,97 10,67 20 392 37,14 8,69 1.70 07.01-67 ex 07.01 H Garlic 7095 1278,18 350,96 1 076,53 113,75 217410 396,04 92,67 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80I 07.01 K Asparagus : lI 1.80.1 ex 07.01-71  green 27374 4931,36 1 354,06 4153,40 438,89 838793 1 527,99 357,55 1.80.2 ex 07.01-71  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-75 } 07.01-77 J 07.01 M Tomatoes 1723 310,47 85,12 261,19 27,59 52534 95,88 22,51 1.110 07.01-81 1 07.01-82 | 07.01 P I Cucumbers 1273 229,44 63,00 193,24 20,42 39026 71,09 16,63 1.112 07.01-85 07.01 Q II Chantarelles 27181 4896,62 1 344,52 4124,13 435,80 832883 1 517,22 355,03 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2320 418,08 114,79 352,12 37,20 71 112 129,54 30,31 1.130 07.01-97 07.01 T II Aubergines 1 175 211,85 58,17 178,42 18,85 36034 65,64 15,36 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3966 714,55 196,20 601,82 63,59 121541 221,40 51,80 2.10 08.01-31 ex 08.01 B Bananas, fresh 2119 381,90 104,86 321,65 33,98 64959 118,33 27,68 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8222 1481,31 . 406,74 1 247,62 131,83 251 961 458,98 107,40 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9221 1 661,27 456,15 1399,19 147,85 282572 514,75 120,45 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02I I 08.02-06 08.02-12  Sanguines and semi-sanguines' 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 i 08.02-16 \ i\ \ l\ 6. 9. 84 Official Journal of the European Communities No L 238/ 11 Code NIMEXE code CCT heading No ' Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF  £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 3448 621,19 170,56 523,19 55,28 105661 192,47 45,03 2.503 08.02-05 \\\ l \ 08.02-09 08.02-15 08.02-19  others 3690 664,79 182,54 559,91 59,16 113077 205,98 48,20 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1093 196,90 54,06 165,83 17,52 33491 61,01 14,27 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3678 660,76 179,77 552,89 58,72 111366 202,75 47,79 2.60.3 08.02.28 08.02 B I  Clementines 1962 353,57 96,94 297,45 31,42 59827 109,20 25,63 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 3084 555,72 152,59 468,05 49,46 94525 172,19 40,29 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1886 339,87 93,32 286,25 30,24 57810 105,31 24,64 2.80 ex 08.02 D Grapefruit, fresh : \ \ \ 2.80.1 ex 08.02-70  white 2493 449,13 123,32 378,28 39,97 76395 139,16 32,56 2.80.2 ex 08.02-70  pink 2892 520,99 143,05 438,80 46,36 88618 161,43 37,77 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 5363 966,23 265,30 813,80 85,99 164350 299,39 70,05 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 4169 751,16 206,25 632,66 66,85 127768 232,74 54,46 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2839 511,50 140,44 430,80 45,52 87003 158,49 37,08 2.110 08.06-33 l \\ Il 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1821 328,11 90,09 27635 29,20 55810' 101,66 23,79 2.120 08.07-10 08.07 A Apricots 1967 354,35 97,29 298,45 31,53 60273 109,79 25,69 2.130 ex 08.07-32 ex 08.07 B Peaches 2712 489,11 133,68 410,56 43,49 82037 150,94 35,18 2.140 ex 08.07-32 ex 08.07 B Nectarines 4268' 769,70 21038 646,08 68,45 129098 237,53 55,36 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 J 08.07 D Plums 1809 325,99 89,51 274,56 29,01 55450 101,01 23,63 2.170 08.08-1 1 1 08.08-15 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4263 768,00 210,88 646,84 68,35 130632 237,96 55,68 2.180 08.09-11 ex 08.09 Water melons 595 107,19 29,43 90,28 9,54 18233 33,21 7,77 2.190 ex 08.09 Melons (other than water melons :li IIliII ||I 2.190.1 ex 08.09-19II  elongated 1223 220,45 60,53 185,67 19,62 37497 68,30 15,98 2.190.2 ex 08.09-19  other 6508 1 172,49 321,94 987,52 104,35 199434 363,30 85,01 2.195 ex 08.09-90 ex 08.09 Pomegranates 8377 1509,27 414,41 1271,17 134,32 256717 467,65 109,43 2.200 ex 08.09-90 ex 08.09 Kiwis 11 172 2012,71 552,65 1 695,19 179,13 342350 623,64 145,93 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 2.203 ex 08.09-90 ex 08.09 Lychees 19624 3535,23 970,70 2977,52 314,63 601320 1 095,40 256,32